DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered. 
Status of the Application
Claims 22-24, 29, 33 and 38 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24, 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2016/0220601 A1; as provided by the applicant on IDS dated 12/22/2020) and Orr (US 4879287; ; as provided by the applicant on IDS dated 12/22/2020) in combination and as evidenced by Perrigo 1% hydrocortisone (https://familyotc.com/products/hydrocortisone-1-otc-ointment-1-oz-by-perrigo?variant=7608637128740&currency=USD&utm_medium=product_sync&utm_source=google&utm_content=sag_organic&utm_campaign=sag_organic&gclid=EAIaIQobChMIruyxydLB7AIVYeW1Ch3l7QffEAQYBCABEgJy5vD_BwE ;downloaded on 10/19/2020; ; as provided by the applicant on IDS dated 12/22/2020). 
Determining the scope and contents of the prior art
Klein teaches a topical composition comprising sulfated polysaccharide, such as algal sulfated polysaccharide in an amount of 0.005-5% w/w or 0.05-3% w/w or 0.1-3% w/w (encompassing 1% and 0.5% of the instant claims), hydrocortisone, and excipient (paragraphs 0008-0010, 0012, 0015, 0030, 0047, 0108, 0111, 0153 and claims).
Ascertaining the differences between the prior art and the claims at issue
Klein teaches a topical composition comprising sulfated polysaccharide in an amount of 0.005-5% w/w or 0.05-3% w/w or 0.1-3% w/w (0.1%, 0.05% are encompassed bythe instant claims) and hydrocortisone, but fails to teach an example of such combination; amount of hydrocortisone.
Resolving the level of ordinary skill in the pertinent art
With regard to the difference of teaching an example and % hydrocortisone-Klein teaches that the composition comprising sulfated polysaccharide may comprise hydrocortisone. Thus, based on the guidance provided by Klein, it would have been prima facie obvious to a person of ordinary skill in the art that the composition comprising sulfated polysaccharide may comprise hydrocortisone as suggested by Klein.  
With regard to the difference of % hydrocortisone- Although Klein fails to teach any % of hydrocortisone, the Examiner notes that 1% of hydrocortisone is a well-known topical composition and commercially available for therapeutic use (as evidenced by Perrigo 1% hydrocortisone). Thus, it would have been prima facie obvious to a person of ordinary skill in the art that 1% hydrocortisone is safe for human use in a topical application and such % may be used in making a composition with sulfated polysaccharide of Klein. Thus the ratio of hydrocortisone as 1% and 0.1% of sulfated polysaccharide (hydrocortisone:sulfated polysaccharide as 1:0.1 w/w) also meets limitation of the instant claim 24. 
 This deficiency is further cured by Orr. 
Orr teaches a topical composition comprising 1% hydrocortisone (claims; abstract; col 4-6 and examples).
Thus, it would have been prima facie obvious to a person of ordinary skill in the art that 1% hydrocortisone is safe for human use in a topical application and such % may be used in making a composition with sulfated polysaccharide of Klein. 

Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ composition.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Klein teaches that the composition comprising sulfated polysaccharide may comprise hydrocortisone, whereas Orr teaches a topical composition comprising 1% hydrocortisone. So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.    Further, there is a reasonable expectation of success that the composition may comprise hydrocortisone and can be made by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed composition with a reasonable expectation of success.  
Allowable Subject Matter
Claim 38 presents allowable subject matter over the cited prior art.
Response to Arguments
Applicant’s remarks and amendment, filed on 04/12/2022, have been fully considered but not found persuasive.
Applicant argument is moot in view of new rejection as set forth above. 
Conclusion
Claim 38 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623